Judgment, Supreme Court, New York County (Arlene R. Silverman, J.), rendered November 18, 2008, convicting defendant, after a jury trial, of attempted robbery in the third degree, and sentencing *413him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
The record, taken as a whole (see People v Providence, 2 NY3d 579, 583 [2004]), demonstrates that defendant made a knowing and intelligent waiver of his right to counsel, and that the court’s warnings of the risks of self-representation were sufficient in light of all the surrounding circumstances, including defendant’s criminal history. Concur—Gonzalez, P.J., Tom, Renwick, DeGrasse and Abdus-Salaam, JJ.